Citation Nr: 9923736	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-47 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $5,000.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran's service records are not in the claims folder; 
however, the Regional Office (RO) has reported that the 
veteran had active service from June 1978 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1993 decision of the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that there was no fraud, misrepresentation, 
or bad faith involved in the creation of the indebtedness and 
the collection of the indebtedness would not be against the 
principles of equity and good conscience.

The Board remanded this case in June 1996 for additional 
development and due process purposes.  In the June 1996 
Remand, the Board noted that the veteran had raised the 
issues of validity of the indebtedness and waiver of recovery 
of the indebtedness, and that the RO had not addressed the 
issue of validity of the indebtedness.  Subsequently, in an 
October 1997 letter, the VA Regional Counsel determined that 
the indebtedness of $9.305.22 was properly established.  
Schaper v. Derwinski, 1 Vet.App. 420 (1991). The veteran has 
not disagreed with this determination.  Accordingly, the 
Board limits it consideration to the issue of waiver of 
recovery of the indebtedness.

The Board notes that the Committee, in a May 1999 
supplemental statement of the case, granted waiver of 
recovery of $4,305.22 of the loan guaranty indebtedness, but 
denied waiver of recovery of the remaining $5,000 balance.  
As the decision does not constitute a full grant of benefits 
sought on appeal, the claim is again before the Board.
 


FINDINGS OF FACT

1.  In November 1985, the veteran purchased a manufactured 
home using a home loan, which was in part guaranteed by the 
VA.

2.  The veteran subsequently defaulted on the mortgage and 
the home was repossessed, resulting in a loss of property 
which served as security for the VA guaranteed loan.  

3.  In 1993, the manufactured home was sold for an amount 
less that the unpaid principal balance, accrued interest, and 
expenses of repossession.

4.  VA paid the lender's loan guaranty claim, and the related 
debt in the amount of $9,305.22.

5.  Recovery of the remaining indebtedness from the veteran 
would not be against the principles of equity and good 
conscience.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property, which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the remainder of the veteran's loan guaranty 
indebtedness, not previously waived, in the amount of $5,000 
would not violated the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a waiver of loan guaranty 
indebtedness, in the full original amount, of $9,305.22 
should be granted on the basis that recovery would cause 
undue financial hardship.  After review of the record, the 
Board finds that the veteran's indebtedness is not the result 
of misrepresentation or bad faith.  However,
the Board finds that the veteran's contentions are not 
supported by the evidence, and that it is not contrary to 
equity and good conscience to deny the claim and require 
recovery of the remaining $5,000 balance of outstanding loan 
guaranty indebtedness.

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (1998) precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  38 C.F.R. § 1.965(b)(2)(1998).  A debtor 
exhibits lack of good faith where the debtor's conduct shows 
an "absence of an honest intention to abstain from taking 
unfair advantage of the . . . Government."  38 C.F.R. 
§ 1.965(b)(3)(1998).  The Board also noted that any 
misrepresentation of a material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b)(1998).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1998).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1998).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist: (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured, or made under 
Chapter 37 of Title 38 of the United States Code; (2) there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.964 (1998).

The evidence shows that the veteran and his spouse obtained a 
VA guaranteed loan of $11,008 to finance the 1/2 of the 
purchase of a manufactured home in November 1985.  In May 
1991, the lender reported the loan to be in default for the 
month of April 1991 and for subsequent installments.  Payment 
plans and efforts to reinstate the loan were unsuccessful and 
the manufactured home was repossessed and subsequently sold.  
In July 1993, the VA paid a claim on the loan guaranty, 
resulting in the loan guaranty indebtedness in the original 
amount of $9,305.22.  In his October 1993 request for waiver, 
the veteran reported that he "sold" the manufactured home 
in 1989, but did not find out until 2 years later in 1991, 
that the sale did not go through. Apparently, the lender had 
sent notices to veteran at the address of the property.  The 
veteran indicated that he and his spouse attempted to bring 
the account current, but due to other difficulties in the 
family, including medical expenses for their children, they 
were unable to do so.  The property was repossessed in 
December 1991, and sold in 1993.

In June 1996, the Board remanded this case for additional 
development.  On remand, the RO readjudicated the veteran's 
claim and in a May 1999 supplemental statement of the case 
granted a waiver of recovery of $4,305.22, but denying a 
waiver of recovery of the remaining $5,000 of loan guaranty 
indebtedness.

The Board notes that the veteran did not arrange for payment 
to the lender, or arrange for any alternative to default with 
the VA.  However, the Board notes that the veteran's spouse's 
employment and family circumstances changed during the period 
in question, as had their residence, and that their financial 
situation appeared to have precluded paying the mortgage.  
However, after evaluating the evidence, the Board finds that 
the veteran nevertheless bears a high degree of fault in the 
creation of the debt as although he did not receive any 
documents notifying him of the sale, he never checked on the 
completion of the sale of the manufactured home.  

The Board finds that collection of the debt would not deprive 
the debtor of basic necessities.  The Board, in the June 1996 
remand, requested that the veteran be provided the 
opportunity to submit a current financial statement.  A 
completed financial status report was received in November 
1998.  On that form, the veteran reported he was married with 
3 dependent children.  The veteran and his spouse income of 
$1,664.16 per month, including the veteran's only employment 
as a handyman at $125 per month, and had total monthly 
expenditures of $2,510.77.  He reported a monthly shortfall 
of $846.61.  The Board finds it impossible to believe that 
the veteran, with 20 years experience in the Navy, and below 
the age of 40, without any stated disabilities, cannot find 
more employment than that of handyman, earning $125 per 
month.  Moreover, as noted by the RO, the veteran reported 
his car insurance and NFCU expenses totaling $454.24 twice.  
Thus, reducing the monthly shortfall to $392.  The Board also 
notes that the veteran has reported monthly bills for 
cigarettes, U Stor, Media One in the amount of $164.  These 
expenses are not considered to be basic necessities.  The 
veteran reported numerous installment debts, with a total of 
$315 past due.  As noted previously, after considering this 
information, the Committee waived recovery of $4,305.22 of 
the debt.  In evaluating the veteran's overall financial 
situation, the Board finds that to collect the remaining 
$5,000 debt in reasonable monthly installments would not 
deprive the veteran of the basic necessities.  

The Board finds that recovery of the debt would not nullify 
the objective for which the benefits were intended.  VA 
provided the loan guaranty to assist the veteran in 
purchasing the subject property, a manufactured home.  
Regardless of whether the debt is collected, the veteran is 
no longer in possession of the property.  Therefore to the 
collect the debt would not nullify the objective of the 
payment of the benefits.  The veteran has not shown any 
financial hardship which might require the use of those 
benefits to meet the basic necessities.

The Board finds that failure to make restitution would result 
in unfair gain to the debtor.  The veteran received a 
valuable benefit from the VA in the guaranty of his mortgage 
loan, and that guaranty resulted in a substantial loss to the 
government.  The VA paid the sum of $9,305.22 to satisfy the 
loan guaranty on the veteran's loan.  The VA has already 
waived recovery of $4,305.22 of the veteran's debt.  For the 
VA to waive recovery of the remaining $5,000 would clearly 
result in a substantial gain to the veteran.  The Board notes 
that the evidence does not show that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  The veteran is reminded that he is 
expected to accord a Government debt the same regard given 
any other debt.  In this regard, the veteran purchased two 
automobiles after he was aware of a debt to the United States 
Government.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all the evidence of record in the veteran's claims files.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that is not contrary to equity and good 
conscience to deny the veteran's claim of entitlement to 
waiver of recovery of the loan guaranty indebtedness of the 
remaining amount of $5,000 and to require payment of the 
remaining balance of $5,000 of the loan guaranty 
indebtedness, with accrued interest.  In making this 
decision, the Board has specifically relied upon the level of 
fault of the veteran in creating the debt, the fact to 
collect the debt will not deprive his or his family of any 
basic necessities, and the enormous and unfair gain to the 
veteran which would result from failure to collect the 
outstanding portion of the debt.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. § 1.962, 1.964, 1.965 (1998).


ORDER

Entitlement to waiver of the recovery of loan guaranty 
indebtedness in the amount of $5,000 is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

